Alexander, C.J.
(concurring) — I fully subscribe to the conclusion Justice Owens has enunciated in the majority opinion to the effect that the pesticide handlers satisfied their burden of showing that the Department of Labor and Industries (L&I) unreasonably denied their 1997 request for rule making. In that regard, I agree with the majority that by virtue of its failure to promulgate mandatory rules for cholinesterase monitoring after it deemed cholinesterase monitoring both necessary and feasible, L&I violated the provisions of RCW 49.17.050(4) that require L&I to “set a standard which most adequately assures, to the extent feasible, on the basis of the best available evidence, that no employee will suffer material impairment of health.”
I write separately simply to indicate my disagreement with Justice Sanders’s view that the situation before us is “on all fours with the one we faced in Hillis v. Department of Ecology, 131 Wn.2d 373, 932 P.2d 139 (1997).” Dissent at 527. In Hillis, the plaintiff filed a lawsuit against the Department of Ecology (DOE) to compel the processing of his application for groundwater rights. The record there showed that DOE was engaged in the ongoing task of processing those applications and did not dispute that it had a statutory duty to do so. Rather, it claimed that it had discretion to establish its own schedule for carrying out its duties. We agreed with DOE, notwithstanding a dissent authored by me, and concluded that DOE had considerable discretion over the manner in which it carried out its statutory duties. In reaching that conclusion the majority held that it was not arbitrary or capricious for DOE to consider fiscal constraints in ordering priorities for processing applications for groundwater rights. Thus, our concern in Hillis focused on the amount of procedural discretion *510that DOE had over the manner in which it carried out its statutorily prescribed duties.
The fact that an agency has discretion over the manner in which it carries out its statutorily prescribed duties does not mean that the agency has the discretion to refuse to carry out those duties. L&I interprets ROW 49.17.050 in a way that supports its conclusion that it had discretion to decide whether or not to initiate rule making on mandatory cholinesterase monitoring for agricultural pesticide handlers. Such an interpretation of that statute is, in my view, contrary to the law because an agency does not have discretion to determine the scope or extent of its own authority. In re Elec. Lightwave, Inc., 123 Wn.2d 530, 540, 869 P.2d 1045 (1994). While, as I noted above, an agency has wide discretion as to the manner it carries out its duties, its discretion is limited to the terms of the statutory scheme that provides the agency its authority. Because the challenge in Hillis concerned the amount of procedural discretion an agency has when carrying out its statutorily prescribed duties, and did not concern discretion to determine the scope of the agency’s authority, Hillis does not command us to reverse the Court of Appeals.
Accordingly, I concur with the majority opinion.